                          United States District Court
                        Western District of North Carolina
                               Asheville Division

        Alvin Lewis Kincaid,          )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                1:16-cv-00194-MR
                                      )                1:96-cr-00013-MR
                 vs.                  )
                                      )
                USA,                  )
             Respondent.              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 20, 2018 Order.

                                               November 20, 2018
